                              Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 1 of 7
                                                                                                                                      CERTIFIED   IRl:f, CoPI'
                                                                                                                                tTrl:STr l11l.l.lArtl   \1.   \!C(-(X[
                                                                                                                                      Clerk U.s. Dlrlrlcl Coufl
A0 93 (Rev. I li l3) Starch and litizure Warrant



                                               UNmsn Srerns Dlsrntcr CoURT
                                                                                  for the
                                                                Western District of Washington

                    In the Matter of the Searclr of
               (Brielv describe the proper4'to he searched
                or idenlilt'lhe person b,* nane ancl address)                                   Case   No,          MI20-260
            lnformation associated with Facebook lD
      1000079622'1il37 that is stored at premises controlled
                          by Facebook

                                                     SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the           Northem           District of               California
(identifi, the person or descrihe lhe properfi to he seu'ched mtd give ils locatiott):

     See Attachment A, attached hereto and incorporated herein by reference.




            I find that the affidavit(s). or any recorded testimony, establish probable cause to search and seize the person or property
described above. and that such search              will reveal fidentifi,   il2s ps1'son   or describe the property to be sei:ect):
     See Attachment B, attached hereto and incorporated herein by reference.




            YOU ARE COMMANDED to execute this warrant on or before                     June 1,2020          (not to exceed l4 dq,s)

       C    in the daytime 6:00 a.m. to l0:00 p.m. fl rt ary time in the day or night because good cause has been established.

       Untess delayed notice is authorized below. you must give a copy of the warrant and a receipt for the property taken to the
pe6on from whom, or from whose premises. the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The otTicer executing this warrant, or an officer present during the execution of the warrant. must prepare an inventory
as required by law and promptly return this warrant and inventory to             anv U-S. maqistraie iudqe of this district
                                                                                                                    (United States Magistate Jadge)

       il
        Pursuanr to l8 U.S.C. g 3 l03a(b), I find that immediate notification may have an adverse result listed in l8 U.S.C.
$ 2705 (except  for delay of trial), and authorize the olficer executing this warant to delay notice to the person who. or whose
property, will be searched or seized p'heck thc'oppntpriate lnx)
     D for         days ftu,r n erceetl i0) D until, the facts justiflring, the later specific date of



Date and time       issued:          05i18/2020 3:00 pm


City and     state:             Seattle, Washinglon                                                         Mary Alice Theiler, U.S. Magistrate Judge
                                                                                                                           Printed name antl title
                              Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 2 of 7


AO   93 (Rev. I I / 13) Search and Seizure Warranl   (PaBe 2)


                                                                         Return
Case N.o.:                                    Date and time warrant executed:         Copy of warrant and inventory left with:
  M-\ ?O -?(PQ                                  o5ltUl2oto L:tZpM                                 I"nfr lrir'' k*
Inventory made in the presence of               :

                                                                U
Inventory ofthe property taken and name ofany person(s) seized:




                                                                \rxwal \rth(,ta-r^^ ()N                  ta$rlood        t"'

                                                                     .tq2- A*ut^*^rt                 i|/\




                                                                      Certification


        I declare under penalty of perjury that this inventory is mrrect and was returned along with the original warrant to the
designated judge.




               o\ [ ta lZ"b
                                                                                                               a.    M{t" Ca^n
                                                                                                Printed nane and title
           Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 3 of 7




                                  ATTACHMENT A
                                Property to Be Searched
      This warrant applies to information associated with the following Facebook
account:

      "Kevin Gipson," with the Facebook ID number: 100007962215437,and
      URL : htps ://www.facebook.com/kevin. gipson. 543 9, believed to be used
      by KEVIN GIPSON (hereinafter, Subiect Account 5)


that is stored at a premises owned, maintained, controlled, or operated by Facebook, a
social networking company headquartered in Menlo Park, California.




usAo 2019R01083
ATTACHMENTA
        Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 4 of 7




                                    ATTACHMENT B
                             Particular Things to be Seized


I.     Information to be disclosed by Facebook
       To the extent that the information described in Attachment A is within the
possessiono custody, or control of Facebook, regardless of whether such information is

located within or outside the United States, including any messages, records, files, logs,

or information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under l8 U.S.C. $ 2703(f), Facebook is required to

disclose the following information to the government for each user ID listed in

Attachment A:
              (a)    All conact and personal identiffing information, including full
       name, user identification number, birth date, gender, contact e-mail addresses,

       Facebook passwords, Facebook security questions and answers, physical address

       (including city, state, and zip code), telephone numbers, screen names, websites,
       and other personal identifiers;

              O)     All activity logs for   the account and all other documents showing the

       usor's posts and other Facebook activities;
              (c)    All Photoprints;
              (d)    All Neoprints, including profile contact information; News Feed
       information; status updates; links to videos, photographs, articles, and other items;
       Notes; Wall postings; friend lists, including the friends' Facebook user
       identification numbers; groups and networks of which the user is a member,
       including the groups' Facebook group identification numbers; future and past
       event postings; rejected "Friend" requests; comments; gifts; pokes; tags; and

       information about the user's access and use of Facebook applications;
              (e)    All other records of cornmunications    and messages made or received

       by the user, including all private messages, chat history, video calling history, and
       pending Friend requests;

usAo 2019R01083
ATTACHMENTB- I
          Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 5 of 7




               (0     All check-ins   and other location information;

               (g)    AU IP logs, including all records of the IP addresses that logged into

      the account;
               (h)    All records of thc account's   usage of the   "like" feature, including all
      Facebook posts and all non-Facebook webpages and content that the user has

      liked;
               (i)    All information   about the Facebook pages that the account is orwas

      a   "fan" of;
               0)     All past and present lists of friends created by the account;
               (k)    All records of Facebook    searches performed by the account;

               (l)    All information about the user's access and use of Facebook
      Marketplace;
               (m)    The length of service (including start date), the types of service

      utilized by the user, and the means and source of any payments associated with the
       service (including any credit card or bank account number);
               (n)    All privacy settings   and other account settings, including privacy

       settings for individual Facebook posts and activities, and all records showing

       which Facebook users have been blocked by the account; and
               (o)    All   records pertaining to communications between Facebook and

       any penion regarding the user or the user's Facebook account, including contacts

       with support services and records of actions taken.
Facebook is hereby ordered to disclosure the above information to the government
withiu 14 days of servlce of this warranL


IL     Information to be seized by the government
       All information described above in Secfion I that constitutes contraband, evidence,
fruits, or instnrmentalities of violations of Title 21, United States Code, Sections 841
(Distribution of Confiolled Substances), 846 (ConspiracY), and 843(b) (Use         of
Communication Facility to Facilitate Controlled Substance Offense), in violation of         2l

usAo 2019R01083
ATTACHMENTB-2
        Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 6 of 7




U.S.C. gg 84t(a)(l) and 846, for such violations occurring betrreen January     l, 2016, and
the present with respect to KEVIN GIPSON, Michael Walker, or other members of the

Michael Walker Drug Trafficking Organization; as well as all information relevant to the
location of KEVIN GIPSON, Michael Walker, or other members of the Michael lYalker
Drug Trafficking Organization, including:
             (a)     any and all Wall Posts, private messages, status updates, chat
      history, friend requests, postings, photographs, or any other informationo records,
      or other material or information that relates to drug trafficking, or actiYity related
      to or in furtherance of drug traffrcking;

              O)     any and all IP logs, including all records of the IP addresses that
       logged into the &ccount, and the dates and times such logins occurred as well as
       any other connection information;
              (c)    records relating to who created, used, or courmunicated with the user

       ID, including records about their identities and whereabouts;
              (d)    financial records and information, including but not limited to
       money transfers or wires;
              (e)    information identifying the names, location, or other contact
       information of people in contact with suspected drug fiaffickers; and
              (0     any information, records, or other material relevant to the

       whereabouts of KEVIN GIPSON, Michael Walker, or other members of the

       Michael Walker Dnrg Trafficking Organization.
This warrant authorizes a neview of electronically stored information, communicationso
other records and information disclosed pursuant to this warrant in order to locate

evidence, fruits, and instrumentalities described in this warrant. The review of this
electronic data may be conducted by any government perconnel assisting in the
investigation, who may include, in addition to law enforcement oflicers and agents,
attorneys for the government, attorney support staff, and technical experts. Pursuant to
this warrant, the FBI may deliver a complete copy of the disclosed electronic data to the



usAo 2019R01083
ATTACHMENT B - 3
        Case 2:20-mj-00260-MAT Document 7 Filed 09/24/20 Page 7 of 7




custody and control of attorneys for the government and their support stafffor their
independent review.




usAo 2019R010E3
ATTACHMENTB-4
